Case 5:17-cv-00432-SMH-KLH Document 65 Filed 01/07/19 Page 1 of 1 PageID #: 530



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION

 DAVID WAYNE SEMIEN, AS THE
 SUCCESSION REPRESENTATIVE
 OF ARTHUR TOLSON, LEGAL
 GUARDIAN OF ANTOINETTE TOLSON,
 AND AGENT OF KAREN TOLSON,
 KENNETH TOLSON, SR., KENNETH
 TOLSON, JR., AND DELORIS TOLSON,
 BEING ALL THE LIVING DECEDENTS
 OF MELVIN B. TOLSON


 VERSUS                                       CIVIL ACTION NO. 17:432-SMH-KLH

 HARPO FILMS, INC., THE WEINSTEIN
 COMPANY, LLC, AND METRO-
 GOLDWYN-MAYER DISTRIBUTION CO.

                                             ORDER

         CONSIDERING THE FOREGOING “Plaintiff’s Motion to Remove Case from ‘Stayed’

 Status,”

         IT IS ORDERED that Plaintiff’s motion be and it is hereby GRANTED, and that the stay

 is lifted from this case.

         Shreveport, Louisiana, this ____ day of January, 2019.



                                                     ___________________________________
                                                     HON. S. MAURICE HICKS, JR.




                                                 1
